28 F.3d 1212
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Abdul SAIYED, Defendant Appellant.UNITED STATES of America, Plaintiff Appellee,v.Abdul SAIYED, Defendant Appellant.
Nos. 94-6033, 94-6149.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 18, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Frederic N. Smalkin, District Judge.  (CR-86-19, CA-94-103-S)
Abdul Saiyed, appellant Pro Se.
Susan Moss Ringler, Office of the United States Attorney, Baltimore, Maryland, for appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's orders denying his 28 U.S.C. Sec. 2255 (1988) motion and denying his motion for return of property.  Our review of the record and the district court's orders discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  United States v. Saiyed, No. CR-86-19;  No. CA-94-103-S (D. Md. Dec. 13, 1993;  Jan. 31, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Additionally, we deny Appellant's motions for trial transcripts